UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


GAVIN C. THOMAS,

                                      Petitioner,                    9:18-cv-0706 (BKS/ATB)

v.

EARL BELL,

                                      Respondent.


Appearances:

Petitioner, pro se:
Gavin C. Thomas
16-A-0095
Coxsackie Correctional Facility
P.O. Box 999
Coxsackie, NY 12051

For Respondent:
Letitia James
Attorney General of the State of New York
Priscilla I. Steward
Assistant Attorney General, of Counsel
28 Liberty Street
New York, NY 10005

Hon. Brenda K. Sannes, United States District Judge:

                        MEMORANDUM-DECISION AND ORDER

       On June 18, 2018, Petitioner Gavin C. Thomas filed a petition under 28 U.S.C. § 2254

seeking the issuance of a writ of habeas corpus. (Dkt. No. 1). Respondent filed a response to the

petition on October 5, 2018, and Petitioner filed a traverse on October 25, 2018. (Dkt. Nos. 7, 9).

This matter was referred to United States Magistrate Judge Andrew T. Baxter who, on July 31,

2019, issued a Report-Recommendation recommending that the petition be denied and

dismissed, and that a certificate of appealability be denied. (Dkt. No. 11). Magistrate Judge
Baxter advised the parties that under 28 U.S.C. § 636(b)(1), they had fourteen days within which

to file written objections to the report, and that the failure to object to the report within fourteen

days would preclude appellate review. (Dkt. No. 11, at 28). No objections have been filed.

          As no objections to the Report-Recommendation have been filed, and the time for filing

objections has expired, the Court reviews the Report-Recommendation for clear error. See

Petersen v. Astrue, 2 F. Supp. 3d 223, 228–29 (N.D.N.Y. 2012); Fed. R. Civ. P. 72(b) advisory

committee’s note to 1983 amendment. Having reviewed the Report-Recommendation for clear

error and found none, the Report-Recommendation is adopted in its entirety.

          For these reasons, it is

          ORDERED that the Report-Recommendation (Dkt. No. 11) is ADOPTED in its

entirety; and it is further

          ORDERED that the petition (Dkt. No. 1) is DENIED AND DISMISSED; and it is

further

          ORDERED that no Certificate of Appealability (“COA”) shall issue because

Petitioner has failed to make “a substantial showing of the denial of a constitutional right” as

required by 28 U.S.C. § 2253(c)(2). Any further request for a COA must be addressed to the

Court of Appeals (Fed. R. App. P. 22(b)); and it is further

          ORDERED that the Clerk serve a copy of this Order upon the parties in accordance with

the Local Rules.

          IT IS SO ORDERED.

Dated: October 1, 2019
       Syracuse, New York




                                                   2
